Curia, per Frost, J.
In the case of the State v. The City Council of Charleston, it was decided, that bonds, owned by a resident of the city, are taxable property, which the City *218Council has authority under the charter to tax. And in Hayne v. Deliesseline, City sheriff, it was decided that bonds, owned by an inhabitant of the city, were subject to taxation by the Council, though the obligor resided out of the limits of the City. These cases are conclusive authority on the question of the power of the City Council to impose the tax on the bonds owned by the relator in this casé; and it is needless to repeat or amplify the grounds on which those cases are rested.
The imposition of the tax on bonds in cases where the obli-gors are solvent, and leaving that question to be determined by the holder, are provisions in the ordinance altogether favorable to the holder. Yery few persons will experience any conscientious embarrassment in making a return of his bonds for taxation. Every holder of a bond must have a knowledge or belief whether the obligor is solvent, and he is required only to declare on oath his opinion that the obligor is solvent.
The motion is refused.
B,ichar,dson, O’Neall and Evans, JJ. concurred.

Motion refused.